We find in the record a bill of exceptions duly signed by the trial judge that in due time after the trial was ended, the case having been tried by the court without a jury, the appellant filed a written request for the court to prepare and file conclusions of law and fact, which request was duly called to the attention of the judge within said term and before final adjournment, but the judge failed to comply with said request, and said cause is here without any conclusions of law and fact.
The judge appended to the bill reasons why such conclusions were not prepared and filed, which exonerate him from willful neglect, but it does not relieve the appellant of being deprived of a substantial right to which he is entitled under the statute.
For the error in failing to prepare and file such conclusions (Wandry v. Williams [Sup.] 124 S.W. 86), the judgment is reversed and the cause remanded. *Page 790